FILED
                             NOT FOR PUBLICATION                               APR 22 2013

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                          No. 11-50205

               Plaintiff - Appellee,               D.C. No. 2:09-cr-01004-MMM

  v.
                                                   MEMORANDUM*
WILLIAM HO, a.k.a. Mayan2012,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                              Submitted April 16, 2013**

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       William Ho appeals from the district court’s judgment and challenges the

lifetime term of supervised release imposed following his guilty-plea conviction

for conspiracy to advertise, transport, receive, distribute, solicit, and possess child



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pornography, in violation of 18 U.S.C. § 2252A(a), (b)(1), (b)(2). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Ho’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Ho the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal as to Ho’s

lifetime term of supervised release or the conditions of supervised release.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    11-50205